

117 HR 5480 IH: To clarify the applicability of the Religious Freedom Restoration Act of 1993 to rules issued under the Occupational Safety and Health Act of 1970 and to amend such Act to prohibit emergency temporary standards with respect to vaccines, and for other purposes.
U.S. House of Representatives
2021-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5480IN THE HOUSE OF REPRESENTATIVESOctober 5, 2021Mr. Estes introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo clarify the applicability of the Religious Freedom Restoration Act of 1993 to rules issued under the Occupational Safety and Health Act of 1970 and to amend such Act to prohibit emergency temporary standards with respect to vaccines, and for other purposes.1.Applicability of Religious Freedom Restoration Act of 1993The Religious Freedom Restoration Act of 1993 (42 U.S.C. 2000bb et seq.) shall apply with any rule issued by the Secretary of Labor under the Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et seq.).2.Prohibition on certain emergency temporary standardsSection 6(c) of the Occupational Safety and Health Act of 1970 (29 U.S.C. 655(c)) is amended by adding at the end the following: (4)The Secretary may not issue an emergency temporary standard that requires an employer to ensure that employees of the employer receive a vaccine..